This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for *Page 145 
the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree; it is, therefore, considered, ordered and adjudged by the Court that the said decree of the Circuit Court be, and the same is hereby affirmed.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur.
                  Opinion Filed March 27, 1928.
A misrepresentation made by a vendor of real estate as to a material fact, knowing at the time it was untrue, and upon which statement the purchaser relies, is actionable.
Gilbert C. Robinson, Attorney for Appellant;
Shutts  Bowen and John S. Benz, Attorneys for Appellees.
                   ON PETITION FOR REHEARING.